Exhibit 10.1

 

LOGO [g397174g05r26.jpg]

DATED                 4 May 2017

(1) CRAWFORD & COMPANY EMEA/AP MANAGEMENT LIMITED

- and -

(2) IAN VICTOR MURESS

SETTLEMENT AGREEMENT

AND FURTHER WAIVER OF

CLAIMS

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT



--------------------------------------------------------------------------------

THIS SETTLEMENT AGREEMENT is made on 4 May 2017

BETWEEN:

 

(1)

CRAWFORD & COMPANY EMEA/AP MANAGEMENT LIMITED (company number 01313383) whose
registered office is at 70 Mark Lane, London, England, EC3R 7NQ (“Company”); and

 

(2)

IAN VICTOR MURESS of Belsay House, Holmewood Ridge, Langton Green, Tunbridge
Wells, Kent TN3 0BG (“Employee”).

IT IS AGREED:

 

1.

DEFINITIONS AND INTERPRETATION

 

  

In this agreement:

 

1.1

The following terms have the following meanings:

 

  

“Additional Tax” means income tax and employee’s national insurance
contributions, and any interest and/or penalties thereon, arising in respect of
the payments made and/or any benefits provided under this agreement, other than
the income tax deducted pursuant to the terms of this agreement;

 

  

“Board” means the Board of Directors of the Company and/or of Crawford & Company
(as applicable) from time to time;

 

  

“Early Release” means the date upon which the Employee’s employment shall
terminate prior to 31 December 2017 in accordance with clause 3.2;

 

  

“Group” means the Company and the Company’s subsidiary undertakings, any parent
undertaking of the Company (including, for the avoidance of doubt, Crawford &
Company) and any subsidiary undertakings of such parent undertaking, in each
case from time to time (and “Group Company” or any similar phrase shall be
construed accordingly);

 

  

“Incentives” means the Crawford & Company Executive Stock Bonus Plan (2016 LTIP
Award Agreement (Time Vesting) and 2016 LTIP Award Agreement (Performance & Time
Vesting), the Crawford & Company 2016 Management Team Incentive Compensation
Plan (2017 Award Opportunity Agreement), the Crawford & Company 2016 Omnibus
Stock and Incentive Plan (2017 LTIP Award Agreement (Time Vesting)), the
Crawford & Company Non-Qualified Stock Option Award Agreement (Grant Date 11 May
2016), the Crawford & Company Incentive Stock Option Award Agreement (Grant Date
8 February 2017) and the Crawford & Company Non-Qualified Stock Option Award
Agreement (Grant Date 8 February 2017) and/or any other incentive, award,
stock/share and/or option plan enjoyed by the Employee arising from or in
connection with his employment with the Company;

 

  

“Payment Date” means 10 days from the latest of:

 

  (a)

the date of receipt by the Company of an open and binding copy of this agreement
signed by the Employee and the independent adviser’s certificate as required by
clause 16.4.1 of this agreement and the Waiver of Claims;

 

  (b)

the Termination Date or the date of Early Release (as applicable); and

 

1



--------------------------------------------------------------------------------

  (c)

the date upon which the Employee complies with clause 15 of this agreement;

 

  

“Service Agreement” means the draft unsigned agreement between the Employee and
the Company dated on or around April 2014 which shall be deemed effective from
the date of this agreement;

 

  

“subsidiary undertaking” and “parent undertaking” shall have the meanings
ascribed to them in sections 1161 and 1162 of the Companies Act 2006 provided
that “undertaking” for such purposes shall mean an undertaking incorporated,
registered or resident in any jurisdiction (and an undertaking shall be treated,
for the purposes only of the membership requirement contained in section 1162,
as a member of another undertaking even if its shares in that other undertaking
are registered in the name of (a) another person (or its nominee) whether by way
of security or in connection with the taking of security or (b) its nominee);

 

  

“Termination Date” means 31 December 2017; and

 

  

“Waiver of Claims” means an agreement signed by the Employee and accompanied by
an independent adviser’s certificate (in accordance with clause 16.6) in the
form of (or substantially the form of) the agreement at Appendix 5 of this
agreement.

 

1.2

The Company is entering into this agreement for itself and as agent and trustee
for all other Group Companies and is duly authorised to do so.

 

1.3

The headings in this agreement are included for convenience only and shall not
affect its interpretation or construction.

 

1.4

Where it is appropriate in this agreement, singular words shall include the
plural and vice versa.

 

1.5

Unless the context otherwise requires a reference to one gender shall include a
reference to the other gender.

 

1.6

References to any laws, statutes, regulations, instruments or rules shall be
construed as references to such laws, statutes, regulations, instruments or
rules as from time to time amended, re-enacted or consolidated.

 

1.7

References to clauses, the parties, the schedules and the appendices are
respectively to clauses of and the parties, schedules and appendices to this
agreement.

 

1.8

Save as otherwise defined, words and expressions shall be construed in
accordance with the Interpretation Act 1978 and in particular:

 

  1.8.1

a reference to a person shall be construed so as to include any individual,
firm, body corporate (wherever incorporated), government, state or agency of a
state or any joint venture, association, partnership, limited partnership,
limited liability partnership, works council or employee representative body (in
each case whether or not having separate legal personality);

 

  1.8.2

reference to “includes” or “including” will be construed as “includes without
limitation” or “including without limitation” (as the case may be); and

 

  1.8.3

general words shall not be given a restrictive meaning by reason of their being
preceded or followed by words indicating a particular class or examples of acts,
matters or things.

 

2



--------------------------------------------------------------------------------

2.

BACKGROUND

 

2.1

The Employee is employed in accordance with the terms of the Service Agreement.

 

2.2

The Employee has been on garden leave since 11 April 2017.

 

2.3

The Employee’s employment with the Company will terminate on the Termination
Date or the date of Early Release (as applicable) on the terms agreed hereunder.

 

2.4

On or around the date of this agreement, it is the intention of the parties to
enter a separate agreement governing the buyback of the Employee’s owned shares
(“Stock Purchase and Sale Agreement”).

 

3.

NOTICE OF TERMINATION AND CONTINUING EMPLOYMENT

 

3.1

The Employee and the Company agree that the Employee’s contractual notice period
commenced on 11 April 2017.

 

3.2

The Employee’s employment shall continue to the Termination Date or Early
Release (as applicable). The parties hereby agree that the Employee’s employment
shall terminate on a date prior to the Termination Date in the following
circumstances:

 

  3.2.1

upon service by the Employee of one months’ written notice to the Board to take
up employment or engagement in accordance with, and subject to, the terms of
this clause 3.2.1, such notice shall (i) stipulate the date upon which the
Employee’s employment shall terminate following expiry of said notice;
(ii) confirm the Employee’s intention to commence alternative employment or
engagement, on or after Early Release, with an identified client of the Company
or any Group Company or such other person, company, firm, agent or organisation
as identified; and (iii) provide an undertaking from the Employee that by
commencing such employment or engagement after Early Release he shall in no way
contravene his obligations pursuant to clause 14 of this agreement); or

 

  3.2.2

as notified to the Employee by the Board at any time (with notice or immediate
effect and without prejudice to clause 3.4 below).

 

3.3

The Employee shall remain on garden leave until the Termination Date or date of
Early Release (as applicable). For the duration of his garden leave, the
Employee shall remain an employee and shall continue to be bound by the Service
Agreement. For the avoidance of doubt, the parties hereby agree that clauses
21.1 and 21.2 of the Service Agreement shall apply in respect of the Employee’s
period of garden leave and that the Employee shall continue to receive his basic
salary and contractual benefits (subject to the terms of any benefit
arrangements, the terms of this agreement and the return of Company property in
accordance with clause 15) in the usual manner up to and including the
Termination Date.

 

3.4

In the event that the Employee’s employment is terminated by reason of gross
misconduct or due to the resignation of the Employee before the Termination Date
or date of Early Release (as applicable) (save in circumstances in which he is
entitled to and does resign without notice due to any fundamental breach of
contract of the Company) (“Termination Event”) then the Payment in Lieu (clause
5.1), the Termination Payment (clause 6.2) and the Outplacement Payment or
services (clause 6.3) shall be forfeited and shall no longer be payable, the
Severance Payment (clause 6.2) shall be forfeited or shall become immediately
repayable as a debt and upon demand and the treatment of Incentives as set out
in clause 7 shall be in accordance with the rules and plans of the Incentives as
would be applicable in the circumstances of the Termination Event.

 

3



--------------------------------------------------------------------------------

4.

OUTSTANDING SALARY AND HOLIDAY PAY

 

4.1

On or before the Payment Date the Company will pay to the Employee any
outstanding salary calculated to the Termination Date or Early Release (as
applicable), subject to any statutory deductions including tax and national
insurance contributions.

 

4.2

The Employee acknowledges that all holiday entitlement accrued during the
remainder of this employment with the Company shall be taken by the Employee
prior to the Termination Date or Early Release (as applicable) and that no
payment in respect of accrued untaken holiday will be made following the
Termination Date or Early Release. The Company hereby notifies the Employee that
any holiday entitlement shall be taken and extinguished during the requisite
number of days preceding the Termination Date or Early Release.

 

4.3

The Employee shall submit any expenses claims in accordance with the Company’s
expenses policy within 14 days of the date of this agreement and the Company
shall reimburse the Employee for any expenses properly incurred prior to the
Termination Date or date of Early Release (as applicable) in the usual way.

 

5.

PAYMENT IN LIEU

 

5.1

On or before the Payment Date and subject to the Employee’s employment
terminating on the Termination Date, the Company will pay to the Employee the
sum of £120,830.98 in lieu of basic salary for the remainder of his 12 month
notice period as at the Termination Date, together with a payment of £17,911.76
in lieu of employer pension contributions, car allowance, life assurance,
private medical insurance and permanent health insurance (together “Benefits”)
for the same period (“Payment in Lieu”). In the event of Early Release, the
Payment in Lieu shall be increased to include the Employee’s basic salary and
payment in lieu of Benefits for the period between the date of Early Release and
31 December 2017. For the avoidance of any doubt, the Payment in Lieu shall not
be subject to any discount for mitigation.

 

5.2

The Payment in Lieu shall be subject to any statutory deductions including
income tax and national insurance contributions.

 

6.

SEVERANCE PAYMENT AND CONTINUING BENEFITS

 

6.1

Subject to the Employee’s compliance in full with all obligations imposed by
this agreement and in full and final settlement of the claims set out in
clauses 16.1 and 16.2 and of any outstanding claims the Employee may have
arising out of the Employee’s office as director of the Company and/or any Group
Company and the cessation thereof, the Company will:

 

6.2

Severance Payment

 

  

as compensation for loss of employment but without admission of liability pay to
the Employee on or before 15 May 2017, the sum of £95,000 (“Severance Payment”)
and on or before the Payment Date the sum of £30,000 (“Termination Payment”)
which includes entitlement to a statutory redundancy payment (£10,269);

 

  6.2.1

the Severance Payment shall be subject to any statutory deductions including
income tax and national insurance contributions;

 

4



--------------------------------------------------------------------------------

  6.2.2

it is the understanding of the parties to this agreement that the Termination
Payment may be paid free of income tax in accordance with section 403 of the
Income Tax (Earnings and Pensions) Act 2003 and that the entire Severance
Payment may be paid free of national insurance contributions;

 

  6.2.3

the Employee agrees that he will be responsible for the payment of any
Additional Tax on the Severance Payment, the Termination Payment and on any
other payments or benefits provided to the Employee pursuant to this agreement,
to include, the Outplacement Payment, Mobile Transfer and Legal Expenses; and

 

6.3

Out-placement Counselling

 

  

either, at the Employee’s election in writing on or before 1 October 2017:

 

  6.3.1

arrange for the Employee to receive out placement counselling services as
defined in and in accordance with the conditions set out in section 310 Income
Tax (Earnings and Pensions) Act 2003 with a qualified provider selected by the
Employee up to a maximum cost of £30,000 plus VAT and subject to (i) the
Employee utilising the out placement services by 31 December 2017; and
(ii) receipt by the Company of a valid invoice in respect of the services by
15 January 2018; or

 

  6.3.2

pay to the Employee the sum of £25,000 (subject to any statutory deductions
including income tax and national insurance contributions) (“Outplacement
Payment”) in lieu of out placement counselling services on or around 15 October
2017, subject to the Employee notifying the Company, in writing, on or before
1 October 2017, of his decision to receive the Outplacement Payment in lieu of
out placement counselling services; and

 

6.4

Transfer of ownership of other property

 

  

on or before the Termination Date or date of Early Release (as applicable),
transfer to the Employee the ownership of the mobile phone and mobile telephone
number which is the property of the Company and which had been provided to the
Employee in connection with his employment (“Mobile Transfer”). The Company
gives no warranty as to the state and condition of this item and, following the
transfer of ownership, all related costs, repairs and maintenance of this item
shall be the sole responsibility of the Employee. Prior to the transfer of
ownership the Employee agrees to return the mobile phone to the Company to allow
the Company to remove all confidential information.

 

7.

INCENTIVES

 

7.1

Subject always to and in accordance with the rules and plans of the applicable
Incentives, the Company agrees that the Incentives shall be treated in
accordance with Appendix 1 to this agreement.

 

7.2

For the avoidance of any doubt, save for as provided under this agreement, the
Employee acknowledges and agrees that he shall have no entitlement to
participate in, benefit from or to receive any award, compensation or payment in
respect of any Incentives, to include any STIP, arising from or in connection
with his employment with the Company or the termination thereof.

 

5



--------------------------------------------------------------------------------

8.

LEGAL EXPENSES

 

  

The Company shall, subject to concluding a binding agreement and within 28 days
of receipt of an appropriate copy VAT invoice addressed to the Employee but
marked as payable by the Company (only to be issued on or after the date of this
agreement), pay to the Employee’s relevant independent adviser as referred to in
clause 16.4.1 the Employee’s legal expenses relating exclusively to the
negotiation and preparation of this agreement and the Waiver of Claims, up to a
maximum of £5,000 (inclusive of VAT and any disbursements), with a further
contribution of 50% of any additional legal expenses incurred by the Employee in
relation thereto up to a maximum of an additional £5,000 (inclusive of VAT and
any disbursements) (“Legal Expenses”). For the avoidance of doubt, the Company’s
total contribution to the Employee’s legal expenses shall not exceed £10,000 and
no further contribution shall be made in respect of the Waiver of Claims.
Payment will be made direct to the Employee’s adviser.

 

9.

REFERENCE

 

  

Subject always to the Company’s legal obligations regarding the giving of
references, the Company agrees to provide the Employee with a reference in the
terms set out in Appendix 4 to this agreement and agrees to respond to all
employment reference enquiries in a manner consistent with this reference,
provided always that all such reference enquiries are addressed to Joseph
Blanco, General Counsel. If the Company obtains information after the date of
this agreement which would have affected its decision to provide a reference in
the agreed terms, it shall inform the Employee and may decline to give a
reference.

 

10.

OFFICER

 

10.1

The Employee shall with effect from the date of this agreement resign as an
officer of Crawford & Company and as an officer and director, or equivalent in
any jurisdiction, of Crawford & Company and each other Group Company of which he
is a director and/or officer by signing the letter of resignation attached to
this agreement at Appendix 3, which shall be deemed to have been delivered to
Crawford & Company and each other relevant Group Company as at the date of this
agreement.

 

10.2

The Employee shall do all such acts as the Company may require to effect the
Employee’s resignation from other offices with Crawford & Company or any other
Group Company or which the Employee held by reason of employment by the Company
including (but without prejudice to the generality of the above) any
trusteeships.

 

10.3

Having resigned as an officer and director of the Company and from such other
offices which the Employee holds with any other Group Company, the Employee will
not hold himself out as having any continued authority in respect of or in
connection to or with the Company or any other Group Company.

 

10.4

The Company confirms that Director & Officer Liability insurance applies in
respect of the duration of any directorship and office held by the Employee and
shall be maintained until expiry of the relevant limitations period.

 

11.

WARRANTIES

 

  

The Employee undertakes, represents and warrants to the Company as a strict
condition of this agreement that as at the date of this agreement:

 

11.1

the Employee has not commenced employment and has not agreed to accept nor
received any offer of employment from any person, the expression “employment”
for the purpose of this clause to include any contract of service, any contract
for services, any partnership or any agency agreement;

 

6



--------------------------------------------------------------------------------

11.2

the Employee has not done or failed to do anything amounting to a material or
repudiatory breach of the express or implied terms of the Employee’s employment
with the Company which if the matter had come to the Company’s attention before
11 April 2017 would have entitled the Company to terminate the Employee’s
employment summarily or if it had been done or omitted after the date of this
agreement would have constituted a breach of any of its terms;

 

11.3

there are no matters of which the Employee is aware relating to any act or
omission by the Employee or by any other director, officer, employee or agent of
the Company or any Group Company which if disclosed to the Company or any Group
Company would or might affect the Company’s decision to enter into this
agreement or which has not been disclosed to the Board; and

 

11.4

the Employee has not received any social security benefits in respect of any
accident, injury or disease alleged to have occurred or been suffered in
connection with any claim referred to in clauses 16.1 and/or 16.2.

 

12.

TAX INDEMNITY

 

  

The Employee shall be liable for all Additional Tax and shall indemnify the
Company and each other Group Company on a continuing basis in respect of the
payment of any Additional Tax which arises in respect of the payments and
benefits under this agreement. The Company shall give the Employee reasonable
notice of any demand for Additional Tax which may lead to liability of the
Employee under this indemnity and shall provide him with such relevant details
as he may reasonably require to dispute such a demand (provided that nothing in
this clause shall prevent the Company from complying with its legal obligations
to HM Revenue & Customs or other competent body).

 

13.

CONFIDENTIALITY

 

13.1

The Employee undertakes that he will not, whether directly or indirectly, make,
publish or otherwise communicate any disparaging or derogatory statements,
whether in writing or otherwise, concerning the Company or any Group Company or
any of its or their officers, directors, shareholders, associates, clients,
customers or employees.

 

13.2

The Company will not encourage, procure or condone the making of any statements
or comments about the Employee by any of its employees (acting in their
professional capacity) where those statements or comments are intended to or
might reasonably be expected to damage the Employee’s reputation or be
detrimental or otherwise critical of the Employee. Further, in respect of Board
and Global Executive Management team members as at the date of this agreement
(together “Executives”), the Company shall use its reasonable endeavours to
ensure that such Executives will not, whether directly or indirectly, make,
publish or otherwise communicate any disparaging or derogatory statements,
whether in writing or otherwise, concerning the Employee. The Company and the
Employee agree to publish, upon request by the other party, a joint statement in
the form set out in Appendix 2 and, subject to clause 13.3, neither party will
make any statement to third parties which is inconsistent with that
announcement.

 

13.3

The Employee acknowledges that the Company may be required to file or disclose a
copy of this agreement and/or to issue a statement setting out the Employee’s
name and particulars of any remuneration or loss of office payment made or to be
made after the Employee ceases to be a director and agrees that nothing done by
the Company in order to comply with any legal, regulatory or corporate
governance obligation shall constitute a breach of this agreement.

 

7



--------------------------------------------------------------------------------

13.4

The Employee shall keep the terms upon which his employment terminated, the
existence and terms of this agreement and the Service Agreement (save for any
disclosure expressly permitted) and the substance of any discussions or
negotiations leading to the conclusion of this agreement strictly confidential
and the Employee agrees not to disclose, communicate or otherwise make public
the same to anyone, save where such disclosure is to HM Revenue & Customs, or
required by law, or (where necessary and appropriate) to:

 

  13.4.1

the Employee’s immediate family or legal and financial advisers, provided that
they agree to keep the information confidential;

 

  13.4.2

the Employee’s insurer for the purposes of processing a claim for loss of
employment;

 

  13.4.3

the relevant authorities for the purpose of claiming unemployment or other
social security benefits; or

 

  13.4.4

the Employee’s out placement provider, recruitment consultant or prospective
employer to the extent necessary to discuss his employment history,

 

  

provided that the Employee shall be liable for any disclosure or other breach of
confidentiality by any person to whom he discloses any information or documents.

 

13.5

If the Employee breaches clauses 13.1 or 13.4, the Employee accepts and agrees
that all monies paid to the Employee under this agreement will be repayable to
the Company as a debt and upon demand and that any monies due to the Employee
under this agreement shall cease to be payable.

 

14.

POST-TERMINATION RESTRICTIONS

 

14.1

The Company will pay to the Employee the sum of £500 (subject to deductions for
tax and national insurance) in respect of the Employee hereby agreeing to or
affirming (as applicable) the following post-termination restrictions with
reference to clauses within the Service Agreement:

 

  14.1.1

Clause 17 (Confidential Information);

 

  14.1.2

Clause 18 (Protection of the Company’s Business Interests), subject to clause
14.2 below;

 

  14.1.3

Clause 19 (Intellectual Property);

 

  14.1.4

Clause 21.3 (Garden Leave); and

 

  14.1.5

Clause 24 (Data Protection)

 

  

such restraints to remain in full force and effect notwithstanding the
termination of the Employee’s employment.

 

14.2

In consideration of an additional £500 (subject to deductions for tax and
national insurance), the Employee hereby agrees that the period of restraint set
out in clause 18.2 and 18.3 (Protection of the Company’s Interests) of the
Service Agreement, namely 6 months, shall

 

8



--------------------------------------------------------------------------------

 

hereby be varied to have effect until 31 December 2017 (inclusive). Further, on
even date, the parties enter the appended counter-signed non-exhaustive list of
agreed and identified competitors to which, without limitation and/or prejudice
to the broader application of such provision, the non-compete restraint in
clause 18.3.1 of the Service Agreement shall apply. The Employee acknowledges
that he remains in a position to take advantage of, or to compete unfairly with,
the Company or any other Group Company as a result of the Confidential
Information (for the purposes of this clause as defined in the Service
Agreement) and knowledge about the business, operations, clients, employees and
trade connections of the Company and the Group that he has acquired during his
long service with the Company and the connections he has developed arising from
or in connection with his employment. The Employee therefore agrees to the
extended restriction set out in this clause 14.2 for the purpose of protecting
the Company’s legitimate business interests and in particular the Confidential
Information, goodwill and the stable trained workforce of the Company and the
Group and in recognition of the Employee’s seniority, length of service and in
depth knowledge and understanding of the business of the Company and the Group.

 

15.

COMPANY PROPERTY

 

  

The Employee warrants and undertakes that he will, within 14 days from the date
of this agreement:

 

15.1

subject to clause 6.4, return to the Company all property belonging to the
Company or any Group Company, including any Information or Communication
Technology as defined in the Service Agreement and any other Company property,
to include, credit cards, keys, security pass, identity card, in accordance with
clause 20.3.2 and clause 20.3.3 of the Service Agreement;

 

15.2

return to the Company all correspondence (including emails), documents, papers,
memoranda, notes, records or materials (including Confidential Information as
defined in the Service Agreement) in whatever form (including in magnetic media
or other forms of computer storage, videos, tapes (whether or not prepared or
produced by him) and any copies thereof belonging or relating to the Company
and/or which was made, compiled or acquired by him during his employment with
the Company or relating to the business or affairs of the Company or any Group
Company; and

 

15.3

delete irretrievably any information relating to the business or the affairs of
the Company or any Group Company that he has stored on any magnetic or optical
disk or memory (other than any magnetic or optical disk or memory which has been
or will be returned to the Company) and all matter derived from such sources,

 

  

which is in his possession or under his control outside the premises of the
Company.

 

16.

CLAIMS AGAINST THE COMPANY OR ANY GROUP COMPANY

 

16.1

But for this agreement, the Employee could bring proceedings against the Company
and/or any Group Company, and its/their respective officers, directors,
shareholders or employees for the contractual, statutory and tortious claims
listed below (although, for the avoidance of doubt, neither the Company nor any
Group Company admits liability in respect of any such claims or potential
claims):

 

  16.1.1

a claim that the termination of the Employee’s employment on the Termination
Date or date of Early Release was a wrongful dismissal;

 

  16.1.2

a claim for breach of contract (howsoever arising);

 

9



--------------------------------------------------------------------------------

  16.1.3

a claim that a failure by the Company to make a payment to the Employee of
wages, fees, bonus, award, commission, holiday pay, sick pay, overtime payments
or other benefits in kind was an unauthorised deduction from wages under the
Employment Rights Act 1996 (“ERA”);

 

  16.1.4

a claim that the termination of the Employee’s employment was an unfair
dismissal under the ERA;

 

  16.1.5

a claim for a redundancy payment, whether statutory or otherwise;

 

  16.1.6

the following claims under the Equality Act 2010 (“Equality Act”):

 

  16.1.6.1

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to age under
the Equality Act;

 

  16.1.6.2

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination because of disability or in relation to or because of
something arising in consequence of the Employee’s disability or harassment
because of disability or discrimination by failure to comply with a duty to make
reasonable adjustments under the Equality Act;

 

  16.1.6.3

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to race under
the Equality Act;

 

  16.1.6.4

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to religion
or belief under the Equality Act;

 

  16.1.6.5

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to sex under
the Equality Act;

 

  16.1.6.6

a claim that any act or omission of the Company at any time was unlawful
discrimination or harassment because of or in relation to sexual orientation
under the Equality Act;

 

  16.1.6.7

a claim that any act or omission of the Company at any time was victimisation
under section 27 of the Equality Act;

 

  16.1.6.8

a claim that any act or omission of the Company at any time was victimisation
because of a relevant pay disclosure under the Equality Act;

 

  16.1.6.9

a claim that the Employee did not receive from the Company equal pay or equality
of terms for like work, work of equal value or work rated as equivalent or that
the Company breached an equality clause or rule contrary to the Equality Act or
contrary to article 157 of the Treaty on the Functioning of the European Union;

 

10



--------------------------------------------------------------------------------

  16.1.7

a claim that by virtue of any act or omission of the Company at any time the
Employee suffered a detriment on a ground set out in section 47B of the ERA
(protected disclosure);

 

  16.1.8

a claim under the Working Time Regulations 1998 (“WTR”) that the Company refused
to permit the Employee to exercise a right to daily rest, weekly rest, rest
breaks, annual leave or compensatory rest or refused to pay the Employee in
respect of any period of annual leave or in lieu of untaken annual leave;

 

  16.1.9

a claim that by virtue of any act or omission of the Company at any time the
Employee suffered a detriment on a ground set out in section 45A of the ERA
(working time) including a detriment related to the limit on weekly working time
set out in regulation 4 of the WTR;

 

  16.1.10

a claim under the Transfer of Undertakings (Protection of Employment)
Regulations 1981 or the Transfer of Undertakings (Protection of Employment)
Regulations 2006 (“TUPE”) (including any claim to enforce an order to pay
compensation which is made pursuant to regulation 15 of TUPE);

 

  16.1.11

a claim for remuneration for the protected period following the making of a
protective award by an employment tribunal under Trade Union and Labour
Relations (Consolidation) Act 1992 (“TULR(C)A”);

 

  16.1.12

a claim under section 3 of the Protection from Harassment Act 1997 that the
Employee has been subject to a course of conduct amounting to harassment; and

 

  16.1.13

a claim that the Company failed to comply with its obligations under the Data
Protection Act 1998.

 

16.2

The terms of this agreement are reached without admission of liability and are
in full and final settlement of:

 

  16.2.1

the Employee’s claims listed under clause 16.2; and

 

  16.2.2

all other claims (if any) whether contractual, statutory or otherwise, in any
jurisdiction, to include, under US, United Kingdom and/or European Union law,
which the Employee has or may have against the Company or any Group Company or
their respective officers, directors, shareholders or employees arising out of
or in connection with the Employee’s employment or its termination or as a
consequence of the Employee’s position as a director of the Company or any Group
Company and the termination thereof and including for the avoidance of doubt all
claims (if any) arising out of or in connection with any Incentives and/or any
other entitlement to shares and/or share options and/or any other similar
benefits or incentives afforded to the Employee by virtue of his employment, but
excluding:

 

  16.2.2.1

any claims for personal injury which satisfy all of the following:

 

  (a)

they do not relate to the matters covered by clauses 16.1.6 to 16.1.8;

 

  (b)

at the date of this agreement he was unaware of them; and

 

11



--------------------------------------------------------------------------------

  (c)

at the date of this agreement he may reasonably be expected to be unaware of
them;

 

  16.2.2.2

any claims in respect of accrued pension rights; and

 

  16.2.2.3

any claims to enforce the terms of this agreement.

 

16.3

The Employee represents and warrants to the Company as a strict condition of
this agreement that as at the date of this agreement:

 

  16.3.1

he has disclosed to the relevant independent adviser (identified in
clause 16.4.1) all facts or circumstances that may give rise to a claim against
the Company or any Group Company or its/their respective officers, directors,
shareholders or employees and he is not aware of any facts or circumstances that
may give rise to a claim against the Company or any Group Company or its/their
respective officers, directors, shareholders or employees other than claims
specified in clause 16.1; and

 

  16.3.2

the claims listed at clause 16.1 include all of the complaints, claims and
concerns which the Employee has against the Company or any Group Company or
its/their respective officers, directors shareholders or employees arising out
of the Employee’s employment or any act or omission relating to the Employee’s
employment or relating to, arising out of or connected to the manner of its
termination or his position as a director of the Company or any Group Company
and the cessation thereof.

 

16.4

The Employee further represents and warrants to the Company as a strict
condition of this agreement that as at the date of this agreement:

 

  16.4.1

the Employee has received independent legal advice from a relevant independent
adviser as to the terms and effect of this agreement and in particular its
effect on the Employee’s ability to pursue statutory rights before an employment
tribunal. The name of the relevant independent adviser who has so advised the
Employee is William Dawson of Farrer & Co. LLP of 66 Lincoln’s Inn Fields,
London WC2A 3LH (“Employee’s Adviser”) and the Employee’s Adviser has signed the
endorsement annexed to this agreement;

 

  16.4.2

the Employee has been advised by the Employee’s Adviser that at the date of this
agreement there is in force, and at the time the Employee received the advice
referred to above there was in force, a contract of insurance, or an indemnity
provided for members of a profession or professional body, covering the risk of
a claim by the Employee in respect of loss arising in consequence of that
advice;

 

  16.4.3

the Employee has not issued proceedings before the employment tribunals, high
court or county court in respect of any claim in connection with the Employee’s
employment or its termination or the Service Agreement, or its termination (or
any directorship or office held or the termination thereof) and the Employee
undertakes that no proceedings have been or will be issued in connection with
the same and if such proceedings are issued the Employee accepts and agrees that
all monies paid to the Employee under this agreement will be repayable to the
Company, as a debt and upon demand; and

 

12



--------------------------------------------------------------------------------

  16.4.4

as at the date of this agreement, the Employee is not aware nor ought reasonably
to be aware of any facts or matters which might give rise to a claim by the
Employee for personal injury against the Company or any Group Company.

 

16.5

The Company and the Employee agree and acknowledge that the conditions
regulating settlement agreements and settlement contracts contained in
section 147 of the Equality Act, section 203(3) of the ERA, section 288(2B) of
the Trade Union and Labour Regulations (Consolidation) Act 1992, regulation
35(3) of the Working Time Regulations 1998 and any other legislation relating to
settlement agreements, and in any other act or statutory instrument referred to
in clause 16.1, are intended to be and have been satisfied.

 

16.6

The Employee agrees that he will obtain independent legal advice on and enter
into the Waiver of Claims on or immediately after the Termination Date or date
of Early Release (as applicable) in the form attached at Appendix 5 to this
agreement (as may be amended by the Company in accordance with this
clause 16.6). The Company shall be entitled to amend the Waiver of Claims to
include any additional statutory complaints or other potential claims which the
Employee has raised or intimidated or which the Company reasonably believes the
Employee may have, arising out of or in connection with the Employee’s
employment or its termination after the date of this agreement. The payments and
benefits due and payable under the terms of this agreement (save for the
Employee’s statutory redundancy entitlement) are strictly conditional on the
Employee returning to the Company the completed Waiver of Claims in accordance
with this clause 16.6 duly signed by the Employee and the relevant independent
adviser as prescribed.

 

16.7

Without prejudice to any other provision in this agreement, in the event that
the validity or enforceability of this agreement (or any part thereof) is
challenged or disputed the Employee agrees and undertakes to enter into a COT3
agreement with the Company in full and final settlement of all claims (or, at
the Company’s sole discretion, any particular claim) without further payment.

 

16.8

The Employee shall indemnify the Company and each Group Company in full and keep
the Company and each Group Company fully indemnified for and against all and any
claims, demands, judgements, orders, liabilities, damages, penalties, interest,
expenses or costs, including all legal and professional fees and disbursements
(together with VAT thereon), incurred by the Company and/or any Group Company
arising out of or in connection with any breach by the Employee of any of the
warranties in this agreement, which warranties the Company has relied upon in
entering into this agreement.

 

16.9

The Employee agrees that, except for the payments and benefits provided for
under the terms of this agreement and the Waiver of Claims, he shall not be
eligible for any further payment or provision of any remuneration, bonus, STIP
payment, or other emolument or benefit from the Company or any Group Company
relating to his employment or its termination or any directorship or office held
or the termination thereof.

 

17.

NOTICES

 

  

Notices may be given by either party by personal delivery or by letter to the
other party at (in the case of the Company) its registered office for the time
being (addressed to the UK Human Resources Director) and (in the case of the
Employee) his last known address. Any such notice given by personal delivery
shall be deemed to have been given at the time of delivery and by letter shall
be deemed to have been given 48 hours after posting.

 

13



--------------------------------------------------------------------------------

18.

ENTIRE AGREEMENT

 

18.1

This agreement, together with the Waiver of Claims, constitutes the entire
agreement and understanding between the parties in respect of the matters dealt
with in it, including the termination of the Employee’s employment and
supersedes, cancels and nullifies any previous agreement between the parties or
any of them relating to such matters notwithstanding the terms of any previous
agreement or arrangement expressed to survive termination. For the avoidance of
doubt, nothing in this agreement shall override the Stock Purchase and Sale
Agreement, such share buy-back arrangement to be governed by the terms of that
separate agreement.

 

18.2

Each of the parties acknowledges and agrees that in entering into this
agreement, it does not rely on, and shall have no remedy in respect of, any
statement, representation, warranty or understanding (whether negligently or
innocently made) other than as expressly set out in this agreement. The only
remedy available to any party in respect of any such statement, representation,
warranty or understanding shall be for breach of contract under the terms of
this agreement.

 

18.3

Nothing in this clause 18 shall operate to exclude any liability for fraud.

 

19.

GENERAL

 

19.1

Subject only to any deemed amendment to, or severance of, any provision of this
agreement pursuant to clause 19.2 below, no amendment or variation of the terms
of this agreement will be effective unless it is made or confirmed in a written
document signed by all of the parties.

 

19.2

In the event that any provision of this agreement is void or unenforceable by
reason of any provision of applicable law, such provision will be deemed to be
modified to the extent necessary to render it legal, valid and enforceable. If
no such modification is possible, it will be deleted and the remaining
provisions of this agreement will continue in full force and effect and, if
necessary, be so amended as is necessary to give effect to the spirit of this
agreement so far as possible.

 

19.3

In relation to the Contracts (Rights of Third Parties) Act 1999:

 

  19.3.1

where any term of this agreement is expressed to be made in favour of or is
capable of applying for the benefit of a Group Company or any officer, director,
shareholder or employee of any Group Company, such person shall be entitled,
with the prior written consent of the Company, to enforce that term in
accordance with that Act but may not assign the benefit of their rights under
it;

 

  19.3.2

the Employee’s Adviser shall be entitled to enforce clause 8 in accordance with
that Act but may not assign the benefit of his/her rights under it;

 

  19.3.3

save as described in clauses 19.3.1 and 19.3.2 above, the parties do not intend
that any term of this agreement is enforceable under that Act by a person who is
not a party; and

 

  19.3.4

the consent of any person who is not a party shall not be required for the
amendment, variation, rescission or termination of this agreement.

 

19.4

The Company shall be entitled to sell, assign, novate or otherwise dispose of
this agreement or any of its rights or obligations under this agreement (in
whole or in part) to any other Group Company or by way of security to or in
favour of any lender(s) which has or have agreed to advance credit facilities to
any Group Company without the prior consent of the Employee. The Employee shall
not be entitled to sell, assign, novate, sub-contract or otherwise dispose of
this agreement or any of his rights under this agreement (in whole or in part)
to any person.

 

14



--------------------------------------------------------------------------------

19.5

This agreement shall be binding on and enure for the benefit of the successors
and permitted assigns of the parties.

 

19.6

This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.

 

19.7

Notwithstanding that this agreement is marked “Without Prejudice and Subject to
Contract”, it will, when dated and signed by all the parties named below and
accompanied by the attached certificate signed by the relevant independent
adviser, become an open and binding agreement between the parties.

 

19.8

Nothing in this agreement shall prevent the Employee from disclosing information
which he is entitled to disclose under sections 43A to 43L of the Employment
Rights Act 1996 provided that the disclosure is made in accordance with the
provisions of that Act.

 

20.

JURISDICTION

 

20.1

This agreement and any dispute or claim rising out of or in connection with it
or its subject matter or formation, including any non-contractual disputes or
claims, shall be governed by and construed in accordance with the laws of
England and Wales.

 

20.2

Each party irrevocably agrees to submit to the exclusive jurisdiction of the
Courts of England and Wales over or in respect of any claim or matter arising
under or in connection with this agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS whereof the parties have executed this agreement on the date of this
agreement.

 

Executed by CRAWFORD & COMPANY

EMEA/AP MANAGEMENT LIMITED, by

an Authorised Signatory:

  )     )       )   Signature   /s/ R. Eric Powers            
Name (block capitals)       R. Eric Powers       Authorised Signatory        
Executed by IAN VICTOR MURESS   )       )                       Signature   /s/
I.V. Muress           Name (block capitals)       I.V. Muress

 

16



--------------------------------------------------------------------------------

INDEPENDENT ADVISER’S ENDORSEMENT ADDRESSED TO THE BOARD OF DIRECTORS OF THE
COMPANY

I, William Dawson of Farrer & Co. LLP, 66 Lincoln’s Inn Fields, London WC2A 3LH,
confirm that I have given independent legal advice to Ian Victor Muress of
Belsay House, Holmewood Ridge, Langton Green, Tunbridge Wells, Kent TN3 0BG as
to the terms and effect of the above agreement and in particular its effect on
his ability to pursue his rights before an employment tribunal.

I confirm that I am a “relevant independent adviser” (as such term is defined in
section 203 of the Employment Rights Act 1996) and that there is and was at the
time I gave the advice referred to above in force a contract of insurance, or an
indemnity provided for members of a profession or professional body, covering
the risk of a claim by Mr Muress in respect of any loss arising in consequence
of that advice.

SIGNED

/s/ William Dawson

William Dawson

 

17



--------------------------------------------------------------------------------

APPENDIX 1: INCENTIVES

LTIPs

 

Award

  

Shares

    

Vesting

    

Payment Date

2015 Performance Award

            0     

Performance goals not met

    

N/A

2015 Time Vested Award

     4,250     

Vested at Termination Date or Early Release

    

On or after 31/12/2017 but prior to 15/03/2018

2016 Performance Award

   26,532     

Forfeited

    

N/A

2016 Time Vested Award

   10,050     

Vested at Termination Date or Early Release

    

Current year (4,950): On or after 31/12/2017 but prior to 15/03/2018

Year 2 (5,100): On or after 31/12/2018 but prior to 15/03/2019

2017 Performance Award

   27,114     

Forfeited

    

N/A

2017 Time Vested Award

   16,268     

Vested at Termination Date or Early Release

    

Payable 33% effective 31/12/17; 33% effective 31/12/18; and 34% effective
31/12/19.

Options

 

Grant Date

    

Exercise Price

    

Option Shares

    

Vesting

May 11, 2016

     $6.52      20,000     

6,600 vests 11/05/2017; 13,400 Forfeited

Feb 8, 2017 (ISO)

     $9.22      32,535     

Forfeited

Feb 8, 2017 (NQ)

     $9.22        3,384     

Forfeited

 

18



--------------------------------------------------------------------------------

APPENDIX 2: JOINT STATEMENT

The Company accepted Ian’s resignation after respecting his decision to pursue
other interests following a management restructure across the International
business. As CEO International, Ian had overall responsibility for all Crawford
operations outside the US as part of a high profile 16 year career at Crawford
going back to 2002. Group CEO Harsha Agadi went on record to thank Ian for the
contribution he has made to the business and for his commitment to clients. “We
wish him well as he moves to the next stage of his career.” said Agadi.

 

19



--------------------------------------------------------------------------------

APPENDIX 3: LETTER OF RESIGNATION

Private & Confidential

The Directors

Crawford & Company EMEA/AP Management Limited

70 Mark Lane

London

England

EC3R 7NQ

April 2017

Please accept this letter as formal notice of my resignation as an officer of
Crawford & Company (the “Company”) and as an officer and director and the
Secretary, or equivalent in any jurisdiction, of the Company and each of its
subsidiaries and/or other Crawford & Company group undertakings of which I am an
officer and/or director and the Secretary. My resignation is to be effective
immediately.

I confirm that I have no rights or claims of any nature outstanding against the
Company or any of its subsidiaries and/or other Crawford & Company group
undertakings of which I am an officer and/or director and the Secretary, or
equivalent in any jurisdiction, and/or any of its or their officers, directors,
shareholders or employees arising out of or in connection with any such position
I hold or previously held, or their termination, or the loss of any rights
relating to them. To the extent that any rights or claims exist or may exist, I
irrevocably waive such rights and claims and release and forever discharge the
Company and each of its subsidiaries and/or other Crawford & Company group
undertakings of which I am or was an officer and/or director and the Secretary,
or equivalent in any jurisdiction, and it’s or their officers, directors,
shareholders or employees, from all and any liability whatsoever in respect of
any such rights or claims.

This letter and any disputes or claims arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales. The courts of England and Wales shall have exclusive jurisdiction to
settle any dispute or claim arising out of or in connection with this letter or
its subject matter or formation (including non-contractual disputes or claims).

Please arrange for particulars of my resignation to be filed with any applicable
authorities or record-keeping bodies, in any applicable jurisdiction.

Yours faithfully

Ian Muress

 

20



--------------------------------------------------------------------------------

APPENDIX 4: REFERENCE

Dear [name]

Re: Mr Ian Muress

Further to your request for a reference in respect of the above named, I am
pleased to provide the following:

Ian commenced employment with Crawford on 17 August 2002. Ian was employed in
the role of CEO International.

Crawford accepted Ian’s resignation after respecting his decision to pursue
other interests following a management restructure across its International
business. As CEO International, Ian had overall responsibility for all Crawford
operations outside the US as part of a high profile 16 year career at Crawford
going back to 2002.

Please note, this reference is given to the addressee in confidence and only for
the purposes for which it was requested. It is given in good faith and on the
basis of the information available at the time it is given. Neither the writer
nor Crawford accept any responsibility or liability for any loss or damage
caused to the addressee or any third party as a result of any reliance being
placed on it.

Yours sincerely

 

21



--------------------------------------------------------------------------------

APPENDIX 5: WAIVER OF CLAIMS

THIS SETTLEMENT AGREEMENT is made on                                          
                                        201….

BETWEEN:

 

(1)

CRAWFORD & COMPANY EMEA/AP MANAGEMENT LIMITED (company number 01313383) whose
registered office is at 70 Mark Lane, London, England, EC3R 7NQ (“Company”); and

 

(2)

IAN VICTOR MURESS of Belsay House, Holmewood Ridge, Langton Green, Tunbridge
Wells, Kent TN3 0BG (“Employee”).

IT IS AGREED:

 

1.

DEFINITIONS AND INTERPRETATION

 

  

The definitions listed in clause 1 of the Settlement Agreement shall apply to
this agreement and this agreement shall be interpreted in accordance with the
provisions of that clause.

 

2.

BACKGROUND

 

2.1

The Employee’s employment terminated on the Termination Date or date of Early
Release (as applicable).

 

2.2

In a settlement agreement dated …………………… (“Settlement Agreement”) the parties
agreed that the Employee would enter into a further waiver of claims in the form
of this agreement on or immediately after the Termination Date or date of Early
Release (as applicable).

 

3.

SEVERANCE PAYMENT

 

3.1

The Company confirms that, subject to the Employee’s compliance with all
obligations imposed by this agreement and the Settlement Agreement and in full
and final settlement of the claims set out in clauses 16.1 and 16.2 of the
Settlement Agreement and clauses 6.1 and 6.2 of this agreement, the Company
shall make all outstanding payments pursuant to the terms of the Settlement
Agreement.

 

4.

WARRANTIES

 

  

The Employee undertakes, represents and warrants to the Company as a strict
condition of this agreement that as at the date of this agreement:

 

4.1

the Employee has not done or failed to do anything amounting to a material or
repudiatory breach of the express or implied terms of the Employee’s employment
with the Company which if the matter had come to the Company’s attention before
the Termination Date or date of Early Release (as applicable) would have
entitled the Company to terminate the Employee’s employment summarily or if it
had been done or omitted after the date of this agreement would have constituted
a breach of any of its terms; and

 

4.2

the Employee has not received any social security benefits in respect of any
accident, injury or disease alleged to have occurred or been suffered in
connection with any claim referred to in clauses 6.1 and/or 6.2.

 

22



--------------------------------------------------------------------------------

5.

POST-TERMINATION RESTRICTIONS

 

5.1

For the avoidance of any doubt, the Employee acknowledges and confirms that the
obligations undertaken by the Employee under clauses 13 (confidentiality) and 14
(post termination restrictions) of the Settlement Agreement are now repeated and
will remain in full force and effect notwithstanding the termination of the
Employee’s employment.

 

6.

CLAIMS AGAINST THE COMPANY OR ANY GROUP COMPANY

 

6.1

But for this agreement, the Employee could bring proceedings against the Company
and/or any Group Company, and its/their respective officers, directors,
shareholders or employees for the contractual, statutory and tortious claims
listed below (although, for the avoidance of doubt, neither the Company nor any
Group Company admits liability in respect of any such claims or potential
claims):

 

  6.1.1

a claim that the termination of the Employee’s employment on the Termination
Date or date of Early Release was a wrongful dismissal;

 

  6.1.2

a claim for breach of contract (howsoever arising);

 

  6.1.3

a claim that a failure by the Company to make a payment to the Employee of
wages, fees, bonus, commission, holiday pay, sick pay, overtime payments or
other benefits in kind was an unauthorised deduction from wages under the
Employment Rights Act 1996 (“ERA”);

 

  6.1.4

a claim that the termination of the Employee’s employment was an unfair
dismissal under the ERA;

 

  6.1.5

a claim for a redundancy payment, whether statutory or otherwise;

 

  6.1.6

the following claims under the Equality Act 2010 (“Equality Act”):

 

  6.1.6.1

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to age under
the Equality Act;

 

  6.1.6.2

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination because of disability or in relation to or because of
something arising in consequence of the Employee’s disability or harassment
because of disability or discrimination by failure to comply with a duty to make
reasonable adjustments under the Equality Act;

 

  6.1.6.3

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to race under
the Equality Act;

 

  6.1.6.4

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to religion
or belief under the Equality Act;

 

  6.1.6.5

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to sex under
the Equality Act;

 

23



--------------------------------------------------------------------------------

  6.1.6.6

a claim that any act or omission of the Company at any time was unlawful
discrimination or harassment because of or in relation to sexual orientation
under the Equality Act;

 

  6.1.6.7

a claim that any act or omission of the Company at any time was victimisation
under section 27 of the Equality Act;

 

  6.1.6.8

a claim that any act or omission of the Company at any time was victimisation
because of a relevant pay disclosure under the Equality Act;

 

  6.1.6.9

a claim that the Employee did not receive from the Company equal pay or equality
of terms for like work, work of equal value or work rated as equivalent or that
the Company breached an equality clause or rule contrary to the Equality Act or
contrary to article 157 of the Treaty on the Functioning of the European Union;

 

  6.1.7

a claim that by virtue of any act or omission of the Company at any time the
Employee suffered a detriment on a ground set out in section 47B of the ERA
(protected disclosure);

 

  6.1.8

a claim under the Working Time Regulations 1998 (“WTR”) that the Company refused
to permit the Employee to exercise a right to daily rest, weekly rest, rest
breaks, annual leave or compensatory rest or refused to pay the Employee in
respect of any period of annual leave or in lieu of untaken annual leave;

 

  6.1.9

a claim that by virtue of any act or omission of the Company at any time the
Employee suffered a detriment on a ground set out in section 45A of the ERA
(working time) including a detriment related to the limit on weekly working time
set out in regulation 4 of the WTR;

 

  6.1.10

a claim under the Transfer of Undertakings (Protection of Employment)
Regulations 1981 or the Transfer of Undertakings (Protection of Employment)
Regulations 2006 (“TUPE”) (including any claim to enforce an order to pay
compensation which is made pursuant to regulation 15 of TUPE);

 

  6.1.11

a claim for remuneration for the protected period following the making of a
protective award by an employment tribunal under Trade Union and Labour
Relations (Consolidation) Act 1992 (“TULR(C)A”);

 

  6.1.12

a claim under section 3 of the Protection from Harassment Act 1997 that the
Employee has been subject to a course of conduct amounting to harassment; and

 

  6.1.13

a claim that the Company failed to comply with its obligations under the Data
Protection Act 1998.

 

6.2

The terms of this agreement are reached without admission of liability and are
in full and final settlement of:

 

  6.2.1

the Employee’s claims listed under clause 6.1; and

 

  6.2.2

all other claims (if any) whether contractual, statutory or otherwise, in any
jurisdiction, to include, under US, United Kingdom and/or European Union law,
which the Employee has or may have against the Company or any Group

 

24



--------------------------------------------------------------------------------

 

Company or their respective officers, directors, shareholders or employees
arising out of or in connection with the Employee’s employment or its
termination or as a consequence of the Employee’s position as a director of the
Company or its termination and including for the avoidance of doubt all claims
(if any) arising out of or in connection with any Incentives and/or any other
entitlement to shares and/or share options and/or any other similar benefits or
incentives afforded to the Employee by virtue of his employment, but excluding:

 

  6.2.2.1

any claims for personal injury which satisfy all of the following:

 

  (a)

they do not relate to the matters covered by clauses 6.1.6 to 6.1.8;

 

  (b)

at the date of this agreement he was unaware of them; and

 

  (c)

at the date of this agreement he may reasonably be expected to be unaware of
them;

 

  6.2.2.2

any claims in respect of accrued pension rights; and

 

  6.2.2.3

any claims to enforce the terms of this agreement.

 

6.3

The Employee represents and warrants to the Company as a strict condition of
this agreement that as at the date of this agreement:

 

  6.3.1

he has disclosed to the relevant independent adviser (identified in clause 6.4.1
below) all facts or circumstances that may give rise to a claim against the
Company or any Group Company or its/their respective officers, directors,
shareholders or employees and he is not aware of any facts or circumstances that
may give rise to a claim against the Company or any Group Company or its/their
respective officers, directors, shareholders or employees other than claims
specified in clause 6.1; and

 

  6.3.2

the claims listed at clause 6.1 include all of the complaints, claims and
concerns which the Employee has against the Company or any Group Company or
its/their respective officers, directors shareholders or employees arising out
of the Employee’s employment under the Service Agreement or any act or omission
relating to the Employee’s employment or relating to, arising out of or
connected to the manner of its termination or his position as a director of the
Company or any Group Company and its/their termination.

 

6.4

The Employee further represents and warrants to the Company as a strict
condition of this agreement that as at the date of this agreement:

 

  6.4.1

the Employee has received independent legal advice from a relevant independent
adviser as to the terms and effect of this agreement and in particular its
effect on the Employee’s ability to pursue statutory rights before an employment
tribunal. The name of the relevant independent adviser who has so advised the
Employee is William Dawson of Farrer & Co. LLP of 66 Lincoln’s Inn Fields,
London WC2A 3LH (“Employee’s Adviser”) and the Employee’s Adviser has signed the
endorsement annexed to this agreement;

 

  6.4.2

the Employee has been advised by the Employee’s Adviser that at the date of this
agreement there is in force, and at the time the Employee received the advice
referred to above there was in force, a contract of insurance, or an indemnity
provided for members of a profession or professional body, covering the risk of
a claim by the Employee in respect of loss arising in consequence of that
advice;

 

25



--------------------------------------------------------------------------------

  6.4.3

the Employee has not issued proceedings before the employment tribunals, high
court or county court in respect of any claim in connection with the Employee’s
employment or its termination or the Service Agreement, including the Service
Agreement, or its termination (or any directorship or office held or the
termination thereof) and the Employee undertakes that no proceedings have been
or will be issued in connection with the same and if such proceedings are issued
the Employee accepts and agrees that all monies paid to the Employee under this
agreement will be repayable to the Company, as a debt and upon demand; and

 

  6.4.4

as at the date of this agreement, the Employee is not aware nor ought reasonably
to be aware of any facts or matters which might give rise to a claim by the
Employee for personal injury against the Company or any Group Company.

 

6.5

The Company and the Employee agree and acknowledge that the conditions
regulating settlement agreements and settlement contracts contained in
section 147 of the Equality Act, section 203(3) of the ERA, section 288(2B) of
the Trade Union and Labour Regulations (Consolidation) Act 1992, regulation
35(3) of the Working Time Regulations 1998 and any other legislation relating to
settlement agreements, and in any other act or statutory instrument referred to
in clause 6.1, are intended to be and have been satisfied.

 

6.6

The Employee shall indemnify the Company and each Group Company in full and keep
the Company and each Group Company fully indemnified for and against all and any
claims, demands, judgements, orders, liabilities, damages, penalties, interest,
expenses or costs, including all legal and professional fees and disbursements
(together with VAT thereon), incurred by the Company and/or any Group Company
arising out of or in connection with any breach by the Employee of any of the
warranties in this agreement, which warranties the Company has relied upon in
entering into this agreement.

 

6.7

The Employee agrees that, except for the payments and benefits provided for
under the terms of the Settlement Agreement and this Waiver of Claims, he shall
not be eligible for any further payment or provision of any remuneration, bonus,
award or other emolument or benefit from the Company or any Group Company
relating to his employment or its termination or any directorship or office held
and the termination thereof.

 

7.

ENTIRE AGREEMENT

 

7.1

This agreement, together with the Settlement Agreement, constitutes the entire
agreement and understanding between the parties in respect of the matters dealt
with in it, including the termination of the Employee’s employment and
supersedes, cancels and nullifies any previous agreement between the parties or
any of them relating to such matters notwithstanding the terms of any previous
agreement or arrangement expressed to survive termination. For the avoidance of
doubt, nothing in the Settlement Agreement or this Waiver of Claims shall
override the Stock Purchase and Sale Agreement, such share buy-back arrangement
to be governed by the terms of that separate agreement.

 

7.2

Each of the parties acknowledges and agrees that in entering into this
agreement, it does not rely on, and shall have no remedy in respect of, any
statement, representation, warranty or understanding (whether negligently or
innocently made) other than as expressly set out in this agreement. The only
remedy available to any party in respect of any such statement, representation,
warranty or understanding shall be for breach of contract under the terms of
this agreement.

 

26



--------------------------------------------------------------------------------

7.3

Nothing in this clause 7 shall operate to exclude any liability for fraud.

 

8.

GENERAL

 

8.1

In relation to the Contracts (Rights of Third Parties) Act 1999:

 

  8.1.1

where any term of this agreement is expressed to be made in favour of or is
capable of applying for the benefit of a Group Company or any officer, director,
shareholder or employee of any Group Company, such person shall be entitled,
with the prior written consent of the Company, to enforce that term in
accordance with that Act but may not assign the benefit of their rights under
it;

 

  8.1.2

save as described in clauses 8.1.1 above, the parties do not intend that any
term of this agreement is enforceable under that Act by a person who is not a
party; and

 

  8.1.3

the consent of any person who is not a party shall not be required for the
amendment, variation, rescission or termination of this agreement.

 

8.2

Notwithstanding that this agreement is marked “Without Prejudice and Subject to
Contract”, it will, when dated and signed by all the parties named below and
accompanied by the attached certificate signed by the relevant independent
adviser, become an open and binding agreement between the parties.

 

8.3

Nothing in this agreement shall prevent the Employee from disclosing information
which he is entitled to disclose under sections 43A to 43L of the Employment
Rights Act 1996 provided that the disclosure is made in accordance with the
provisions of that Act.

 

9.

JURISDICTION

 

9.1

This agreement and any dispute or claim rising out of or in connection with it
or its subject matter or formation, including any non-contractual disputes or
claims, shall be governed by and construed in accordance with the laws of
England and Wales.

 

9.2

Each party irrevocably agrees to submit to the exclusive jurisdiction of the
Courts of England and Wales over or in respect of any claim or matter arising
under or in connection with this agreement.

 

27



--------------------------------------------------------------------------------

IN WITNESS whereof the parties have executed this agreement on the date of this
agreement.

 

Executed by CRAWFORD & COMPANY

EMEA/AP MANAGEMENT LIMITED, by

an Authorised Signatory:

  )     )       )   Signature                 Name (block capitals)            
  Authorised Signatory         Executed by IAN VICTOR MURESS   )       )  
                    Signature               Name (block capitals)        

 

28



--------------------------------------------------------------------------------

INDEPENDENT ADVISER’S ENDORSEMENT ADDRESSED TO THE BOARD OF DIRECTORS OF THE
COMPANY

I, William Dawson of Farrer & Co. LLP of 66 Lincoln’s Inn Fields, London WC2A
3LH, confirm that I have given independent legal advice to Ian Victor Muress of
Belsay House, Holmewood Ridge, Langton Green, Tunbridge Wells, Kent TN3 0BG as
to the terms and effect of the above agreement and in particular its effect on
his ability to pursue his rights before an employment tribunal.

I confirm that I am a “relevant independent adviser” (as such term is defined in
section 203 of the Employment Rights Act 1996) and that there is and was at the
time I gave the advice referred to above in force a contract of insurance, or an
indemnity provided for members of a profession or professional body, covering
the risk of a claim by Mr Muress in respect of any loss arising in consequence
of that advice.

SIGNED

/s/ William Dawson

William Dawson

 

29